Judgment reversed on the law and facts and a new trial granted, with costs to the appellants to abide the event, on the ground that the verdict of the jury is against the weight of the credible evidence. All concur, except Piper, J., who dissents and votes for affirmance in the following memorandum: This is the second trial. The jury believed the testimony of Mrs. Kleinhans and disbelieved Keller and I think the photographs in and of themselves negative at least that part of his story as to how the accident happened and are at least some evidence of negligence on the part of the defendant. This is a death case and the plaintiff is not held to a high degree of proof. (Noseworthy v. City of New York, 298 N. Y. 76.) Two juries have found negligence on the part of Keller. I think the judgment should be affirmed. (The judgment appealed from is for plaintiff in an automobile negligence action.) Present — Taylor, P. J., MeCurn, Yaughan, Kimball and Piper, JJ.